Citation Nr: 1019152	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for vertigo, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from September 
1972 to August 1976, and from February 1978 to December 1990.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran presented testimony at an RO hearing in January 
2006, and at a hearing chaired by the undersigned Veterans 
Law Judge in December 2007.  A transcript of each hearing is 
associated with the claims file.

In March 2008, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

The Board observes that, in addition to remanding the claims 
listed above, in March 2008, it also remanded a claim for 
service connection for posttraumatic stress disorder, on 
appeal at that time.  That claim was subsequently granted, 
and there is no longer any question of law or fact to be 
determined by the Board.  The appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran is currently rated under the diagnostic code for 
peripheral vestibular disorders.  However, the report of VA 
examination in February 2006 reveals the examiner's finding 
that it is "difficult to determine whether the patient has a 
peripheral vestibular disorder, although evidence on physical 
examination is negative."  The examiner went on to state 
that the Veteran "has vertigo, likely central; however, 
given the severely debilitating symptoms as well as the long 
duration, it is felt that further work up and attempts at 
management are warranted."  

The report of VA examination in November 2003 reveals that 
examiner's opinion that "further workup for possible 
peripheral lesion requested, however, feel peripheral cause 
is unlikely at this time."  

A report which confesses diagnostic doubt and suggests 
further diagnostic studies is equivocal at best.  VA 
adjudication regulations and guidelines provide that if the 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2009).  
See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  
Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board also notes that the Veteran has a history of 
cocaine dependence, as well as alcohol dependence.  Both 
examiners commented on prior findings indicating cerebellar 
atrophy.  Service connection is in effect for vertigo.  
However, under the circumstances, it is unclear whether the 
Veteran's symptoms are attributable to a service-connected 
disorder, and if so, what the nature of that disorder is.  
The Board also notes that the Veteran is separately service-
connected for tinnitus.  Diagnostic Code 6205 provides for 
ratings for Ménière's disease.  However, given the diagnostic 
doubt noted above, it is unclear whether such a rating would 
be appropriate.  If appropriate, such a rating might prove 
more beneficial to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate medical 
professional with the expertise to 
determine the nature and current severity 
of the service-connected vertigo.  The 
claims folder must be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed.  

The examiner is asked to comment on the 
presence of symptoms such as dizziness, 
staggering, and cerebellar gait, as well 
as the frequency of such symptoms.  

The examiner is asked to provide an 
opinion as to whether there is at least a 
50 percent likelihood that any noted 
symptoms are attributable to Meniere's 
syndrome, or a peripheral vestibular 
disorder, or whether there is some other 
cause.  

2.  Readjudicate the Veteran's claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

